In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered November 10, 1977, which is in favor of defendants and against them, upon a jury verdict. Judgment affirmed, with costs. There is evidence to support the jury’s finding that the infant plaintiff was guilty of contributory negligence. We have examined the other issues raised by plaintiffs and find them to be without merit. Mollen, P. J., Damiani, Rabin and Gulotta, JJ., concur.